Citation Nr: 9907604	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-51 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to September 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to individual unemployability benefits.  


REMAND

The veteran is currently evaluated as 80 percent disabled as 
a result of service-connected hearing loss disability and 
10 percent disabled as a result of service-connected 
tinnitus.  He contends that he is unemployable as a result of 
his service-connected disabilities.

The veteran was afforded a personal hearing before this 
member of the Board in January 1999 in Washington, D.C.  He 
testified that he was verbally informed by a VA vocational 
rehabilitation counselor that he was unemployable due to his 
service-connected disabilities.  The veteran and his 
representative contended that the veteran's entire Vocational 
Rehabilitation and Education (VRE) folder should also be 
considered in the adjudication of the veteran's claim.

The Board notes that the veteran submitted documents from his 
VA vocational rehabilitation records.  However, the complete 
VRE folder is not associated with the claims file.  The 
information contained in the veteran's VRE folder may provide 
additional evidence showing whether he is unemployable as a 
result of his service-connected disabilities.  Therefore, 
that file should be obtained and considered prior to the 
final adjudication of the veteran's claim for a total 
disability rating on the basis of individual unemployability.

The Board also finds that in order to determine whether the 
veteran is unemployable as a result of his service-connected 
disabilities, it would be helpful to obtain a VA social and 
industrial survey. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a copy of the 
veteran's Vocational Rehabilitation and 
Education (VRE) file and associate it 
with his claims file.

2.  Thereafter, a VA social and 
industrial survey of the veteran to 
assess his employment history and day-to-
day functioning should be completed.  The 
veteran's claims folder should be made 
available to the VA social worker prior 
to the survey.  The report of the VA 
social and industrial survey should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to total disability based on 
individual unemployability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -


